Citation Nr: 1703250	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  05-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include frontal lobe syndrome and attention deficit disorder (ADD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include frontal lobe syndrome, ADD and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1963 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Oakland, California which confirmed and continued the denial of service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) (claimed as ADD and frontal lobe syndrome).

In March 2009, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In July 2010 the Board remanded these issues for additional development.

Notably, in an April 2016 letter, the RO informed the Veteran that his submitted VA Forms 21-22a were incomplete as they were not signed by an attorney or agent and were therefore were not considered valid.  The April 2016 letter instructed the Veteran to complete an attached VA Form 21-22a in order to appoint a valid representative.  The Veteran did not respond to the April 2016 letter and a valid VA Form 21-22a has never been submitted.  

In August 2016, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in March 2009 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing.  Therefore, as the Veteran did not respond to the August 2016 letter, the undersigned presumes that the Veteran does not wish to attend another hearing and desires a decision based on the current record.

In October 2016, the Board sent a letter to the Veteran notifying him of the grant of a 60 day extension to hold the record open in order for the Veteran to clarify whether he wanted a hearing or not, to submit any additional materials and to properly register his representation.  Notably, the Veteran did not respond to the October 2016 letter.  Therefore, he again does not have current representation as he has not properly registered a representative despite given multiple opportunities to do so by the RO and the Board.

As noted above, the issue of whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disability, to include frontal lobe syndrome and ADD, was denied by the RO in an April 2004 rating action. 

The Board denied this same claim in a December 2002 decision.  At the time of that decision, the Veteran had multiple psychiatric diagnoses, including PTSD.  In the December 2002 decision, the Board noted that the Veteran raised a claim of service connection for PTSD, but that the issue had not been adjudicated by the RO.  The Board expressly declined to adjudicate the issue of PTSD in the December 2002 decision and instead referred the matter back to the RO. 

In its July 2010 remand, the Board determined that because the Board expressly declined to adjudicate the PTSD claim in its 2002 decision, the December 2002 Board decision may not be considered a final denial of that claim, and the matter of entitlement to service connection for PTSD must be considered on a direct service connection basis. 

Entitlement to service connection for PTSD was then denied by the RO in a December 2006 rating decision, and the record does not reflect that the Veteran filed a timely notice of disagreement on this issue. 

The RO nevertheless combined the PTSD issue with the new and material evidence issue in August 2007 and September 2008 supplemental statements of the case.  The Board in its July 2010 remand found that this was not appropriate given the absence in the record of either a timely notice of disagreement or substantive appeal with respect to the December 2006 denial of entitlement to service connection for PTSD.  The Board noted that the only substantive appeal of record is dated in 2005, prior to issuance of the rating decision which denied service connection for PTSD.  For these reasons, the Board in its July 2010 remand did not address the issue of entitlement to service connection for PTSD.

However, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

As a result, in conjunction with Clemons and as addressed below, the Board has reconsidered the matter and is now expanding the Veteran's reopened claim.  Thus, the claim reopened herein has been characterized as entitlement to service connection for an acquired psychiatric disorder, to include frontal lobe syndrome, ADD, and PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include frontal lobe syndrome, ADD, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for service connection for an acquired psychiatric disorder, to include frontal lobe syndrome and ADD was denied in a December 2002 Board decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include frontal lobe syndrome and ADD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2000 rating decision, the RO denied the Veteran's claim for service connection for a chronic acquired psychiatric disorder including major depression.  The Veteran appealed this denial to the Board.

In a decision dated in December 2002 the Board denied the Veteran's claim for service connection for a psychiatric disorder other than PTSD.  The Board's denial was on the basis that the Veteran's acquired psychiatric disorder was not related to his service.  

Board decisions are final on the date of the date stamped on the face of the decision, unless the Chairman of the Board ordered reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100.  The Veteran did not appeal this decision or request reconsideration.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder, to include frontal lobe syndrome and ADD.  38 U.S.C.A. § 5108.  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of the December 2002 Board decision.

The Veteran sought to reopen his claim for service connection for an acquired psychiatric disorder, to include frontal lobe syndrome and ADD in June 2003. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the December 2002 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the December 2002 Board decision includes multiple private treatment records regarding his acquired psychiatric disability including a January 2007 correspondence from a private physician.  The physician in the January 2007 letter indicated that after a review of the records and conversations with the Veteran, the Veteran did appear to have some kind of cognitive disorder which could be explained by traumatic brain injury.  The Veteran notably alleged that he hit his head several times while aboard a Navy ship.  The physician concluded that it certainly seemed as likely as not that the Veteran's complaints are linked to a series of small head injuries suffered while aboard a ship in the Navy.

The prior denial of service connection for an acquired psychiatric disorder was based on the fact that the evidence did not show a link between a current acquired psychiatric disorder disability and service.  The January 2007 correspondence from a private physician indicated that the Veteran's current acquired psychiatric disability was linked to a series of small head injuries suffered while aboard a ship in the Navy.  This evidence is new and material evidence because it was not of record at the time of the final Board decision in December 2002, and provides evidence of a link between a current acquired psychiatric disability and service, and raises a reasonable possibility of substantiating the claim.  

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for an acquired psychiatric disorder, to include frontal lobe syndrome and ADD.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include frontal lobe syndrome and ADD, as it raises a reasonable possibility that the Veteran experienced an in-service stressor.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include frontal lobe syndrome and ADD have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include frontal lobe syndrome and ADD is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

The Veteran contends that his current acquired psychiatric disorder disability, to include PTSD, is a result of multiple head traumas he experienced while in service.  

The Veteran's service treatment records are negative for complaints or treatments that are specifically related to head trauma.  

Notably, the Veteran underwent a VA examination in July 1998.  The examiner indicated that the Veteran had a diagnosis of severe, recurrent major depression and alcohol disorder.  However, no opinion was provided regarding the etiology of this acquired psychiatric disorder disability.  

As noted above, multiple private records have indicated that there is a link between the Veteran's current acquired psychiatric disability and his service.  Specifically, in a January 2007 letter, a private physician opined that the Veteran's current acquired psychiatric disability was linked to a series of small head injuries suffered while aboard a ship in the Navy.  

Additionally, in a March 2004 correspondence, a private physician opined that it was at least as likely as not that the Veteran's diagnosed frontal lobe syndrome and Adult ADD were the direct or proximal result of his numerous head traumas that he experienced in service.  The private physician noted that the Veteran reported that one incident of head trauma occurred when he hit his head and slipped and fell where acid splashed in his eye.  

Notably, while the Veteran's service treatment records are negative for a specific head trauma injury, an October 1963 service treatment record reported that the Veteran splashed acid in his right eye after the container of acid fell and hit a bulkhead.  In his March 2004 letter, the private physician noted that as a subsequent November 1963 service treatment record noted blurred vision in both eyes, it was more likely that this blurred vision in both eyes was from head trauma rather than acid that splashed in only one eye.

The record also demonstrates that an April 2010 treatment note from the Veteran's private physician indicated that the Veteran had a current diagnosis of PTSD while multiple private treatment records from a private physician, Dr. S.B., noted that the Veteran had PTSD as a result of his service.

The Board notes that an examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, the Board finds that the Veteran should be scheduled for a VA examination and opinion to determine whether the Veteran's psychiatric disorder, to include frontal lobe syndrome, ADD, and PTSD is related to his active duty service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disability to include PTSD.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim to include PTSD.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service, to include a fear of hostile military or terrorist activity.  

In making this determination, the examiner should specifically address the Veteran's reports of in-service head trauma as well as private physicians' opinions that it was more likely than not that the Veteran's acquired psychiatric disabilities to include PTSD were the result of his military service.

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


